Citation Nr: 0018525	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-01 737	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether the amount of accrued benefits paid to the 
appellant was correct.

2.  Whether the authority to make adverse determinations in 
claims for equitable relief under 38 U.S.C.A. § 503 (West 
1991) was properly delegated to the Department of Veterans 
Affairs Under Secretary for Benefits.

3.  Whether the denial of equitable relief by the Department 
of Veterans Affairs Under Secretary for Benefits is subject 
to review by the Board of Veterans' Appeals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from January 1942 to 
May 1944.  He died on October [redacted], 1995.  The appellant 
is his surviving spouse.

The issues before the Board of Veterans' Appeals (Board) 
arise from efforts by the appellant to establish the right to 
receive the full amount of a large retroactive compensation 
award payable to the veteran during his lifetime by virtue of 
a September 29, 1995, decision of the Board which restored a 
30 percent rating for residuals of a shell fragment wound to 
the left knee, finding that an April 12, 1961, rating 
decision by the Baltimore, Maryland, Regional Office (RO) of 
the Department of Veterans Affairs (VA) reducing the rating 
to 10 percent was erroneous.  The veteran's death on October 
[redacted], 1995, occurred during the interval after the decision 
of the Board but before disbursement of the additional 
compensation generated by the Board's decision.  

Shortly after the veteran's death, the appellant filed an 
application for dependency and indemnity compensation (DIC) 
and accrued benefits.  The RO, by a rating decision of 
November 7, 1995, awarded accrued benefits to the appellant 
in the amount of $2,424, representing the additional knee 
compensation payable for a period of one year immediately 
before the veteran's death as a result of the restoration of 
a 30 percent rating for the right knee (as a result of a 
change in the law, the period of accrued benefits was later 
extended to two years).  

In addition to appealing the amount of the accrued benefits 
awarded to her, the appellant has pursued an application for 
equitable relief by the Secretary of Veterans Affairs under 
the provisions of 38 U.S.C.A. § 503 (West 1991).  A petition 
for consideration for equitable relief was denied by the VA 
Under Secretary for Benefits on September 25, 1996, and by an 
RO administrative decision approved on May 1, 1997.  The 
appellant's request for equitable relief received further 
review by the Under Secretary for Benefits on May 12, 1997, 
and on July 21, 1998, and was denied on both occasions.  In 
response to various arguments made by The American Legion on 
the appellant's behalf regarding the amount of accrued 
benefits paid, the merits of the appellant's petition for 
equitable relief under 38 U.S.C.A. § 503 (West 1991), and the 
appealability of the determinations made by the RO and the 
Under Secretary for Benefits denying equitable relief, the RO 
developed and certified an appeal to the Board addressing the 
issues of whether the amount of accrued benefits paid was 
correct, whether the Secretary's authority to make adverse 
determinations in claims for equitable relief under 38 
U.S.C.A. § 503 (West 1991) had been properly delegated to the 
Under Secretary for Benefits, and whether the denial of 
equitable relief was subject to review by the Board.  

The appellant has requested equitable relief under the 
provisions of 38 U.S.C.A. § 503 (West 1991).  A grant of 
equitable relief is solely within the discretion of the 
Secretary of Veterans Affairs.  It is not within the Board's 
jurisdiction. See Darrow v. Derwinski, 2 Vet. App. 303 
(1992).  The request will be referred to the Chairman of the 
Board for consideration under 38 C.F.R. § 2.7 (1999) after 
this decision has been issued.
 
FINDINGS OF FACT

1.  In 1944 the veteran established service connection for 
residuals of a shell fragment wound to the left knee which 
were initially evaluated as 50 percent disabling; the rating 
was subsequently reduced to 30 percent effective in May 1948.


2.  On the basis of a February 1961 VA examination, an RO 
rating decision of April 12, 1961, reduced the rating for the 
service-connected shell fragment wound residuals from 
30 percent to 10 percent from June 12, 1961; the veteran did 
not appeal the reduction.  

3.  In September 1991 the veteran, through his 
representative, alleged that the February 12, 1961, rating 
decision effectuating this reduction involved clear and 
unmistakable error (CUE) within the meaning of 38 C.F.R. 
§ 3.105(a); the rating board held in October 1991 that the 
reduction did not involve CUE.

4.  The Board of Veterans' Appeals issued a decision on 
September 29, 1995, that reinstated the prior 30 percent 
rating from the date of discontinuance based on a finding 
that the reduction was erroneous as a result of the RO's 
failure to apply the provisions of 38 C.F.R. § 3.344(a).  

5.  The September 29, 1995, Board decision resulted in the 
creation of a retroactive award for the period beginning June 
12, 1961, consisting of the difference between the 
compensation erroneously paid at the 10 percent rate and the 
compensation owed at the 30 percent rate.  

6.  The veteran died on October [redacted], 1995.

7.  The appellant, the veteran's widow, filed a claim for 
accrued benefits and DIC on November 2, 1995.

8.  On November 7, 1995, the RO awarded accrued benefits to 
the appellant consisting of the portion of the retroactive 
compensation award covering a one-year period immediately 
preceding the date of the veteran's death; following a change 
in the law, the period covered by the accrued benefits award 
was enlarged to two years.  

9.  At the time of the veteran's death on October [redacted], 
1995, no check representing retroactive compensation owed to the 
veteran as a result of the Board's September 29, 1995, 
decision had yet been issued.  

10.  The VA Office of General Counsel has held that the 
Secretary's delegation to subordinates of the authority to 
render adverse determinations in claims for equitable relief 
under 38 U.S.C.A. § 503 was proper.  

11.  Decisions of the Under Secretary for Benefits on 
September 25, 1996, May 12, 1997, and July 12, 1998, denied 
requests by the appellant for equitable relief by the 
Secretary of Veterans Affairs.  


CONCLUSIONS OF LAW

1.  The amount of accrued benefits paid to the appellant was 
correct.  38 U.S.C.A. §§ 5107(a), 5121, 7104 (West 1991); 
38 C.F.R. § 3.1000 (1999).

2.  The Board of Veterans' Appeals does not have jurisdiction 
to review the issue of whether the authority of the Secretary 
of Veterans Affairs to make adverse determinations in claims 
for equitable relief was properly delegated to the Under 
Secretary for Benefits.  38 U.S.C.A. §§ 503, 511a, 7101(a), 
7104 (a)(c) (West 1991); 38 C.F.R. § 2.7 (1999), VAOPGCPREC 
11-94 (May 2, 1994); Sabonis v. Brown, 6 Vet. App 426 (1994).  

3.  The Board of Veterans' Appeals does not have jurisdiction 
to review the denial of equitable relief by the Secretary or 
his delegatees.  38 U.S.C.A. § 503, 511a, 7104 (a)(c) (West 
1991); 38 C.F.R. § 19.4 (1999); Darrow v. Derwinski, 
2 Vet. App. 303 (1992); Zimick v. West, 11 Vet. App 45, 
(1998); Green v. Brown, 10 Vet. App 111 (1997); McCay v. 
Brown, 9 Vet. App 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 
1997); Kelly v. Derwinski, 3 Vet. App. 171 (1992); Schleis v. 
Principi, 3 Vet. App. 415 (1992); Suttman v. Brown, 
5 Vet. App. 127 (1993); Sabonis v. Brown, 6 Vet. App 426 
(1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In June 1944 the RO granted service connection for arthritis 
of the left knee joint as the residual of a shrapnel wound 
received by the veteran during combat in Europe in August 
1943.  An initial rating of 50 percent was assigned under 
Code 3008 of the 1933 VA Rating Schedule.  The 50 percent 
rating was continued in November 1946 under Code 5010 of the 
recently promulgated 1945 Rating Schedule.  Following a VA 
examination of the veteran in January 1948, the RO in March 
1948 recharacterized the disability as scars of the left knee 
and reduced the rating to 30 percent from May 31, 1948, 
applying Diagnostic Code 5314 pertaining to damage to Muscle 
Group XIV.

The veteran underwent a VA orthopedic examination in February 
1961.  On the basis of the report of this examination, the RO 
on April 12, 1961, terminated the 30 percent rating for the 
service-connected left knee disability and assigned a 
10 percent rating from June 12, 1961, under Diagnostic 
Code 5257 for scars, residuals of a shell fragment wound to 
the left knee.  The veteran was notified of the reduction by 
a letter mailed to his latest address of record on April 12, 
1961.  He was advised of his right to submit evidence 
intending to show that the reduction should not be made and 
he was further advised of his right to appeal the 
determination to the Board of Veterans' Appeals within one 
year.  Through his Member of Congress, the veteran submitted 
two private medical statements in June 1961 pertaining to the 
status of the service-connected left knee disability.  The RO 
notified the Congressman on June 6, 1961, that the additional 
evidence was not sufficient to support a disability 
evaluation higher than 10 percent.

In a letter received in September 1991, the veteran's 
American Legion representative requested restoration of the 
prior 30 percent evaluation from June 12, 1961, the date of 
the reduction, citing 38 C.F.R. § 3.105(a) and alleging error 
in the RO's failure in 1961 to consider atrophy and loss of 
strength in the quadriceps and calf muscles.  The RO held on 
October 11, 1991, that the February 2, 1961, rating decision 
reducing the rating from 30 percent to 10 percent had not 
involved CUE.  In support of an appeal to the Board from this 
determination, the veteran's representative argued that the 
April 1961 rating decision had failed to consider 38 C.F.R. 
§ 3.344(a) and that a June 1961 letter from the Congressman 
constituted a notice of disagreement with that determination.  

On initial review of the appeal on May 31, 1994, the Board 
construed the representative's allegations as raising the 
inextricably intertwined issue of whether the April 12, 1961, 
and June 6, 1961, determinations were final and remanded the 
appeal for consideration of the inextricably intertwined 
issue.  When the appeal returned to the Board, the Board 
found, in a decision dated September 29, 1995, that the April 
1961 rating decision which reduced the rating for the left 
knee disability was void ab initio as a result of failure to 
apply the provisions of 38 C.F.R. § 3.344, which prohibits 
the reduction of disability evaluations in effect for five 
years or more unless certain requirements regarding the 
sufficiency of the evidence to support a reduction are 
satisfied.  Citing Dofflemeyer v. Derwinski, 2 Vet. App. 282 
(1992), and Brown v. Brown, 5 Vet. App. 413 (1993), the Board 
ordered reinstatement of the prior 30 percent rating.  

The RO effectuated the Board's decision through a rating 
determination of October 18, 1995, which reinstated a 
30 percent rating for residuals of a shell fragment wound to 
the left knee with damage to Muscle Group XIV effective 
May 31, 1948.  

On November 2, 1995, the RO received from the appellant a VA 
Form 21-534, Application for Dependency and Indemnity 
Compensation (DIC) and Accrued Benefits by a Surviving 
Spouse, together with a copy of a death certificate showing 
that the veteran had died of Alzheimer's disease on October 
[redacted], 1995.  The application constituted the initial notice 
to the VA of the veteran's death.  The additional compensation 
benefits payable to the veteran as a result of the 
reinstatement of the 30 percent rating had not yet been 
disbursed.  

An RO rating decision denied service connection for the cause 
of the veteran's death on November 7, 1995.  By a separate 
decision on the same day, the RO granted entitlement to 
accrued benefits consisting of that portion of the 
retroactive award due for a period of one year before the 
veteran's death.  

The veteran's representative advised in an October 1996 
statement that in June 1996 he had directed a letter to the 
Secretary of Veterans Affairs on behalf of the appellant 
requesting his personal review of the case and that the 
Secretary's staff had referred the matter to the Policy Board 
of the VA Compensation and Pension Service.  This 
correspondence is not in the current record.  The record does 
contain a September 1996 letter from R. J. Vogel, Under 
Secretary for Benefits, to the representative asserting that 
equitable relief under 38 U.S.C.A. § 503 could not be granted 
since there had been no error in the payment of accrued 
benefits to the appellant.  

In response to the Under Secretary's assertion that there had 
been no VA error in the payment of accrued benefits, the 
representative argued in the October 1996 statement that 
there had been VA error not just in the April 1961 rating 
reduction but in VA failure to correct the rating for more 
than 30 years.  He stated that it had taken the VA more than 
four years to correct the error even after the representative 
brought it to the VA's attention.  He alleged that the Board 
had in effect delayed the processing of the award by 
incorrectly addressing the copy of its decision when in fact 
the proper address was on file.  He argued that it was error 
for the Board to remand the case rather than recognize the 
error and correct it.  He requested that the Board Chairman 
submit a recommendation for equitable relief under § 503.  

An RO administrative decision approved on May 1, 1997, held 
that the appellant was not entitled to additional accrued 
benefits under the equitable relief provisions of 38 U.S.C.A. 
§ 503.  The decision stated the following rationale:  

[The veteran] did not appeal the 1961 
reduction of his compensation.  Had he 
done so, it may be assumed the Board of 
Veterans' Appeals would have restored the 
reduction.  Equitable relief is 
appropriate where a claimant had no 
adequate remedy at law.  The veteran 
failed to take advantage of the remedy 
available, an appeal to BVA, in a timely 
fashion.  Therefore, the widow is not 
entitled to any relief other than that 
provided by the payment of accrued 
benefits for the one-year period 
specified by law in effect at the time of 
the veteran's death.  

In February 1997 the Acting Under Secretary for Benefits, 
Stephen L. Lemons, advised the representative that the 
appellant's request for equitable relief was being 
reconsidered.  In a decision dated May 12, 1997, the Acting 
Under Secretary ruled unfavorably on the request, citing the 
availability to the veteran of a legal remedy to the 
erroneous 1961 rating decision, specifically, an appeal to 
the Board.  Noting that the monies paid to the appellant 
after the veteran's death consisted of accrued benefits paid 
under the provisions of 38 U.S.C. § 5121, the Under Secretary 
found that her claim fell within the category of cases 
covered by a change of the law through Public Law 104-275, 
§ 507, effective October 6, 1996, which extended the period 
of accrued benefits to two years.  See VAOPGCPREC 16-97 
(April 17, 1997).  The Under Secretary directed that action 
be taken to authorize additional accrued benefits for the 
period from October 1, 1993, to September 30, 1994.  

In response to correspondence from the veteran's 
representative (correspondence which is not of record before 
the Board), the Under Secretary for benefits undertook a 
third consideration of the appellant's entitlement to 
equitable relief.  His decision, dated July 21, 1998, 
asserted that authority to determine that equitable relief 
was not warranted had been delegated by the Secretary to VA 
department heads, including Under Secretaries, and that the 
representative's letter presented no new factual basis for 
reconsideration of the prior determinations that equitable 
relief was not warranted.  

In support of the appellant's application for equitable 
relief the representative has submitted a copy of a 
memorandum dated March 26, 1971, from the Administrator of 
Veterans Affairs to the VA Chief Benefits Director 
recommending that administrative relief be authorized to the 
widow of another veteran as a result of VA error in failing 
to pay compensation to that veteran at the correct rate 
during his lifetime.  

In a January 1999 statement submitted together with a VA Form 
646, Statement of Accredited Representation in Appealed Case, 
the representative argued that the veteran's entitlement to 
the monies created by the Board's reinstatement of benefits 
based on VA error in April 1961 was established by the 
September 1997 decision of the Board rather than by the RO 
decision of October 1995 and that the veteran's death during 
the period between these decisions had no bearing on the 
award.  Therefore, he argued, the entire amount became part 
of the veteran's estate and should pass to the appellant.  He 
maintained that equitable relief is warranted to correct the 
administrative errors made by the VA.  Among the errors cited 
were the failure of the Board to render its decision on the 
veteran's appeal until September 1995, an alleged RO delay in 
implementing the Board's decision, the initial payment of 
accrued benefits for a period of one year rather than two, 
and the payment of monies to the appellant as accrued 
benefits rather than as a debt owed to the veteran's estate.  
With respect to the appellant's entitlement to equitable 
relief under 38 U.S.C.A. § 503 (West 1991), the 
representative argued that the authority to grant such relief 
is vested solely in the Secretary of Veterans Affairs and has 
not been delegated, asserting that the fact that the case had 
never been referred to the Secretary was itself proof of a 
gross miscarriage of due process since the appellant had been 
denied a hearing before the only party authorized by law to 
decide her case.  

II.  Accrued Benefits

The facts relevant to a determination as to whether the 
appellant is entitled to additional accrued benefits are not 
in dispute, and it is the law rather than an interpretation 
of the evidence which governs the outcome of this appeal.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The appellant in the present case is the veteran's deceased 
widow, who filed claims shortly after the veteran's death for 
both DIC and accrued benefits.  The DIC claim was denied on 
the basis of a finding that the veteran's service-connected 
combat wound residuals had not caused or contributed 
substantially and materially to bringing about his death.  
The accrued benefits claim, however, was allowed.  Accrued 
benefits of $2,424 were initially awarded in November 1995; a 
subsequent payment of $2,341.03 was paid in June 1997 
following a change in the law.  The appeal presents no issue 
as to the existence of accrued benefits or the appellant's 
entitlement to receive them.  Only the amount payable to her 
is in dispute.  

The United States Court of Veterans Appeals (since March 1999 
the United States Court of Appeals for Veterans Claims) 
(Court) has held that a claim for VA disability compensation 
under Chapter 11 of Title 38 of the United States Code filed 
during the veteran's lifetime does not survive his death.  
Vda. de Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  At the 
instant of the veteran's death, therefore, compensation 
otherwise payable to him by virtue of a claim pending at his 
death became "accrued benefits," which are defined in 
38 U.S.C.A. § 5121(a) (West 1991) of the statute as a 
periodic payment "to which [the veteran] was entitled at 
death under existing ratings or decisions, or...based on 
evidence in the file at date of death and due and unpaid for 
a period not to exceed two years...."  Accrued benefits are not 
death benefits within the meaning of 38 U.S.C.A. § 5310 (West 
1991).  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 
1996).  Accrued benefits can pass to a surviving spouse or 
other survivors only under the provisions of § 5121, which 
states that, upon the death of a veteran, accrued benefits 
will be paid to the living person first listed as follows:  

1.  His or her spouse; 

2.  His or her children (in equal 
shares);

3.  His or her dependent parents (in 
equal shares) or the surviving parent.

4.  In all other cases, only so much of 
the accrued benefit may be paid as may be 
necessary to reimburse the person who 
bore the expense of last sickness or 
burial.  38 U.S.C.A. § 5121; see also 
38 C.F.R. § 3.1000 (1999).  

The appellant in this case has been awarded that portion of 
the veteran's retroactive compensation award representing the 
benefits due but unpaid to him for the two-year period from 
September 1993 through September 1995.  She now seeks the 
full balance of the retroactive award extending back to the 
reinstatement date in 1961.  However, as was reaffirmed by 
the Court in Landicho, there is no authority in the law for 
enlarging the period of entitlement beyond that provided in 
38 U.S.C.A. § 5121.  In Landicho The Court made it clear 
that, since a veteran's own entitlement was extinguished by 
his death, a qualified survivor may carry on only to 
the limited extent provided in the accrued benefit provisions 
of Title 38.  The full amount of the appellant's entitlement 
under that section has been awarded.  

The appellant argues that since the determination as to the 
veteran's entitlement to retroactive benefits was complete 
before he died, the funds generated should pass to her 
through his estate without being subject to the law and 
regulations controlling accrued benefits.  She does not cite 
any statutory or regulatory provisions authorizing the 
payment of compensation to the estate of a deceased payee 
which would warrant circumvention of the requirements of 
38 U.S.C.A. § 5121, and the Board has found no such 
authority.  As the law now stands, the VA may pay benefits to 
the estate of a deceased payee only in certain circumstances 
where a check to the veteran has been issued during his 
lifetime.  The disposition of funds represented by a check 
issued during a veteran's lifetime but still uncashed at the 
time of his death is addressed by 38 U.S.C.A. § 5122 (West 
1991) which provides as follows:  

A check received by a payee in payment of 
accrued benefits shall, if the payee dies 
on or after the last day of the period 
covered by the check, be returned to the 
issuing office and canceled, unless 
negotiated by the payee or the duly 
appointed representative of the payee's 
estate.  The amount represented by such 
check, or any amount recovered by reason 
of improper negotiation of any such 
check, shall be payable in the manner 
provided in § 5121 of this title, without 
regard to § 5121(c) of this title.  Any 
amount not paid in the manner provided in 
§ 5121 of this title shall be paid to the 
estate of the deceased payee unless the 
estate will escheat.  

See also 38 C.F.R. § 3.1003 (1999).  

The disposition provided by 38 U.S.C.A. § 5122 differs from 
that set forth in § 5121 in that under § 5122 the estate of 
the payee is entitled to the full amount of a benefit check 
issued before the veteran's death.  Under § 5122 there is no 
limit on the retroactive period for which payment of the 
amount represented by the amount of the check may be made, 
nor is there a time limit for the filing of a claim to 
receive the proceeds of the check or the filing of evidence 
to perfect the claim.  For § 5122 to apply, the veteran must 
actually receive the check during his lifetime.  

In the present case, the veteran's death occurred so soon 
after the September 29, 1995, Board decision that the various 
administrative events required before a check for retroactive 
benefits could be mailed to him had not yet been completed.  
Had a check been issued to him and remained unnegotiated at 
the time of his death, upon its return to the VA it would 
have been reissuable to the veteran's estate.  Since that did 
not happen, the funds that would have passed to the veteran's 
estate are subject to the § 5121 limitations.  

III.  Propriety of Delegation of Authority to Render Adverse 
Determinations in Claims for Equitable Relief.

In response to three determinations by an Under Secretary of 
Benefits denying petitions for referral of her request for 
equitable relief to the Secretary of Veterans Affairs, the 
appellant has disputed the legality of the regulation and 
procedural guidelines providing for delegation of the 
Secretary's authority to render adverse determinations as to 
equitable relief to his subordinates, arguing that the 
authority to review petitions for equitable relief is 
reserved solely to the Secretary.  

Title 38 of the United States Code governing VA benefits 
authorizes the Secretary of Veterans Affairs to provide 
equitable relief based upon a determination that VA benefits 
has not been provided due to an administrative error on the 
part of the Federal Government or that a veteran, surviving 
spouse, child of a veteran, or other person has detrimentally 
relied on an erroneous VA determination regarding eligibility 
or entitlement to benefits.  38 U.S.C.A. § 503 (West 1991).  
This authority is implemented by a VA regulation, 38 C.F.R. 
§ 2.7(c), which states that the authority to provide 
equitable relief is reserved to the Secretary and has not 
been delegated.  The regulation specifies that 
recommendations for equitable relief may be initiated by the 
head of the administration which is responsible for the 
benefit in question, or of any concerned staff office, or by 
the Chairman of the Board.  Recommendations must be submitted 
to the Secretary through the Office of the VA General 
Counsel.  When a recommendation for relief is initiated by 
the head of a staff office or by the Chairman of the Board of 
Veterans' Appeals, the views of the head of the 
administration responsible for the benefit must be obtained.  
There is no provision in the regulation for consideration of 
requests for equitable relief initiated by claimants.  A 
request for equitable relief from a claimant or someone 
acting on behalf of the claimant must be submitted to the VA 
Central Office.  See Adjudication Procedures Manual M21-1, 
Paragraph 7.08b.  

The question of whether the regulatory delegation of 
authority to subordinates of the Secretary is valid has been 
addressed by the VA Office of the General Counsel.  In 
Precedent Opinion 11-94 issued in May 1994, VAOPGCPREC (May 
2, 1994), the General Counsel found that the Secretary had 
the authority under 38 U.S.C.A. §§ 501(a), 503, and 512(a) to 
delegate the authority to determine that equitable relief was 
not warranted in a particular case.  The opinion reviewed 
legislative and regulatory histories to the effect that the 
granting of equitable relief required a personal 
determination by the Secretary (previously Administrator) and 
noted that in 1972 Congress had added a statutory requirement 
that the Administrator (now Secretary) report annually to 
Congress on the disposition of each case "recommended to him 
for equitable relief" pursuant to former 38 U.S.C. 
§ 210(c)(3)(B) (now 38 U.S.C. § 503).  The General Counsel 
found that:  

[t]he fact that Congress required a 
report only on cases in which equitable 
relief had been recommended suggests an 
understanding on the part of Congress 
that the Administrator (now Secretary) 
would personally review all cases 
considered for equitable relief, but only 
those which a subordinate official had 
determined to be worthy of consideration 
by the agency head.  

....  While the legislative history clearly 
establishes that the authority to grant 
equitable relief is reserved to the 
Secretary, it also contains no indication 
that Congress intended to prohibit the 
Secretary from delegating the authority 
to determine that equitable relief is not 
warranted.  See Ashwood Manor Civic 
Association, 619 F. Supp. at 66.  Based 
on the foregoing, we conclude that 
delegation by the Secretary of the 
authority to determine that equitable 
relief is not warranted is consistent 
with the terms of 38 U.S.C. § 503 and the 
congressional intent behind the 
provision.

The opinion further found that the VA regulation, 38 C.F.R. 
§ 2.7, demonstrated that although the Secretary had reserved 
the authority to grant equitable relief, he had impliedly 
delegated to VA department heads the authority to determine 
that equitable relief was not warranted and that the 
administrative process established by the regulation entailed 
VA department head referral to the Secretary of 
recommendations for equitable relief.  The General Counsel 
found that the regulatory provisions "indicate an intention 
that subordinate officials screen potential equitable relief 
cases and refer to the Secretary for decision only those 
cases which the subordinate officials find merit equitable 
relief."

The ruling of the General Counsel in VAOPGCPREC 11-94 with 
regard to the propriety of the delegation is binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 1991).  Opinions of the 
VA General Counsel are not benefit determinations under 
38 U.S.C.A. § 511a (West 1991) and are not reviewable by the 
Board under 38 U.S.C.A. § 7101(a) (West 1991).  The appeal as 
to this issue done not present a question of fact or law that 
is reviewable by this Board and the appeal must therefore be 
dismissed.  See Sabonis v. Brown, 6 Vet. App 426 (1994).  

IV.  Jurisdiction of the Board to Review Requests for 
Equitable Relief Under 38 U.S.C.A. 503 (West 1991).

Following the third and most recent opinion by an Under 
Secretary of Benefits in July 1998 declining to refer the 
case to the Secretary with a favorable recommendation for 
equitable relief, the appellant's representative filed a 
notice of disagreement with that determination and requested 
that review by the Board of Veterans' Appeals be undertaken.  
The RO developed and certified an appeal not on the 
substantive issue of entitlement to equitable relief but on 
the procedural question of whether the denial of equitable 
relief by the Under Secretary for Benefits is appealable to 
the Board.  

Regardless of the RO's characterization of the issue, it is 
well established that the Board is obligated to resolve 
questions regarding its own jurisdiction.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. §§ 19.4, 20.101(a) (1999).  The United 
States Court of Appeals for the Federal Circuit has stated 
that, "[i]t is well established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and, once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The issue of whether the Board has jurisdiction to review the 
exercise of the Secretary's authority under 38 U.S.C. 
§ 503(a), or the refusal of the Secretary to exercise such 
authority, is not a question of first impression, having been 
addressed at length by the Court in the case of Darrow v. 
Derwinski, 2 Vet. App. 303 (1992).  In holding that the Board 
lacked jurisdiction to undertake such a review, the Court 
drew a distinction between the establishment of entitlement 
to benefits under 38 U.S.C. §§ 511(a) and 512(a) and 
entitlement to relief under 38 U.S.C.A. § 503(a).  The Court 
noted that Congress had enacted statutes which granted the 
Secretary authority to award benefits based on statutorily 
defined entitlements, such as disability compensation, 
survivors' benefits, educational assistance or housing loans 
and that upon receipt of a claim for one or more such 
entitlements, the Secretary was obligated to determine 
whether the claimant was factually and legally eligible to 
receive the benefits.  Noting that § 511(a) authorized the 
Secretary to "decide all questions of law and fact" necessary 
for a decision affecting the provision of benefits, the 
decision noted that very few decisions on claims for benefits 
were actually made by the Secretary but were instead 
delegated pursuant to 38 U.S.C.A. § 512(a) to other officers 
and employees of the Department, specifically personnel at 
the VA regional offices.  Adverse determinations were subject 
to a right of appeal to the Board.  

The Secretary's authority to grant relief based on the 
principles of equity is thus separate and distinct from his 
authority to determine entitlement to benefits under the law.  
The Court explained that when the authority to grant such 
relief was established by Congress it was understood that the 
authority to grant equitable relief was to be exercised 
personally by the Secretary rather than delegated to 
subordinates and that this understanding was confirmed by the 
promulgation of 38 C.F.R. § 2.7 in 1972.  Although Congress 
specifically created a right to appeal a claim denied under 
the Secretary's § 511(a) authority, it made no analogous 
grant of jurisdiction to the Board to review the exercise of 
equitable relief authority under § 503(a).  

In addition to the technical matter involving the scope of 
the statutory authority granted to the Board, the logic of 
the Court's decision is borne out by the practical reality 
that having jurisdiction to review adverse determinations 
regarding equitable relief would not benefit a claimant 
unless the Board also had the authority to grant such relief.  
It is undisputed that such authority is reserved to the 
Secretary.  Furthermore, as noted by the Court in Darrow, the 
commission of sole discretion to the Secretary to grant 
equitable relief is not subject to any determinative 
standards or criteria defined by Congress and none have been 
adopted by regulation, and in the absence of such standards 
it follows that there can be no specific grant of 
jurisdiction by statute or delegation by regulation that 
would permit BVA review of a request for equitable relief.  
Darrow, Id.  

There is no authority contrary to the determination in 
Darrow, and there is a long line of subsequent decisions 
restating the Court's holding that determinations as to 
entitlement to equitable relief are discretionary and not 
reviewable by the Board or Court.  See Zimick v. West, 11 
Vet. App 45, (1998); Green v. Brown, 10 Vet. App 111 (1997); 
McCay v. Brown, 9 Vet. App 183 (1996), aff'd 106 F.3d 1577 
(Fed. Cir. 1997); Kelly v. Derwinski, 3 Vet. App. 171 (1992); 
Schleis v. Principi, 3 Vet. App. 415 (1992); Suttman v. 
Brown, 5 Vet. App. 127 (1993).  Therefore, the Board lacks 
jurisdiction to review the determinations by the Under 
Secretary for Benefits, and the matter is dismissed.  See 
Sabonis v. Brown, 6 Vet. App 426 (1994).  


ORDER

The amount of accrued benefits paid to the appellant was 
correct, and the appeal is denied as to this issue.  

The Board does not have jurisdiction to review the issue of 
whether the Secretary's authority to make adverse decisions 
in claims for equitable relief under 38 U.S.C.A. § 503 (West 
1991) was validly delegated to the Under Secretary for 
Benefits, and the appeal as to this issue is dismissed.  

The Board does not have jurisdiction to review the denial of 
equitable relief under 38 U.S.C.A. § 503 (West 1991), and the 
appeal as to this issue is dismissed.  


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

